DETAILED ACTION
	Claims 1-90 were/stand cancelled.  Claims 91-109 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement filed January 13 2021, fails to comply with 37 CFR 1.98(b), which requires that each item of information in an IDS be identified properly. U.S. patents must be identified by the inventor, patent number, and issue date. U.S. patent application publications must be identified by the applicant, patent application publication number, and publication date. The Office will also accept a citation in an IDS where a U.S. patent application publication is identified using the inventor instead of the applicant. U.S. applications must be identified by the inventor, the eight digit application number (the two digit series code and the six digit serial number), and the filing date. If a U.S. application being listed in an IDS has been issued as a patent or has been published, the applicant should list the patent or application publication in the IDS instead of the application.  Note: MPEP 609.04(a).
	Entries 33-108 only contain the US Patent No. or USPGPUB No. and not the additional identifying information required by 37 CFR 1.98(b). Entry 34 has 9 numbers but the patents only have 8 numbers so the identification is not clear.  Numerous of the PGPUB numbers appear to be missing a number as the examiner tried searching for those PGPUBs but would get no hits in searching.  

The information disclosure statements (IDS) submitted on March 9 2021 and June 3 2021 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 92-95 and 100-103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 92-94 recite the limitation "the fumarate ester" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims depend from claim 91.  Claim 91 recites “one or more” fumarate esters.  However, claims 92-94 do not refer to “one or more”.  Therefore, it is unclear if the limitations are limited to all the fumarate esters or just one fumarate ester.  
Claim 95 recites the limitation "the NSAID" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 95 depends from claim 91.  Claim 91 recites “one or more” non-steroid anti-inflammatory drugs.  However, claim 95 does not make it clear if the NSAID is limited to all the NSAIDS or just one.
Claims 100-102 recites the limitation "the fumarate ester" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims depend from claim 99.  Claim 99 recites “one or more” fumarate esters.  However, claims 100-102 do not refer to “one or more”.  Therefore, it is unclear if the limitations are limited to all the fumarate esters or just one fumarate ester.  
Claim 103 recites the limitation "the leukotriene receptor antagonist" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 103 depends from claim 99.  Claim 99 recites “one or more” leukotriene receptor antagonists.  However, claim 103 does not make it clear if the NSAID is limited to all the NSAIDS or just one.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 106-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-29 of U.S. Patent No. 9326965. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a method for activating a nuclear factor erythroid-derived 2-like (Nrf2) cellular signaling transcriptional pathway in a subject, the method comprising administering a therapeutically effective amount of an oral pharmaceutical composition comprising one or more fumarate esters comprising monomethyl fumarate, dimethyl fumarate, a pro-drug thereof, or a combination thereof in a single phase non-aqueous liquid vehicle. The administration is used to treat or reduce symptoms in a subject with multiple sclerosis or psoriasis.
	Patent ‘965 claims a method for treating or reducing symptoms of multiple sclerosis or psoriasis, comprising orally administering to a subject in need thereof a pharmaceutical composition comprising one or more fumarate esters suspended a matrix comprising a lipid or lipophilic vehicle at a weight ratio of fumarate ester to matrix from about 1:1 to about 1:5, wherein the lipid or lipophilic vehicle comprises a mixture of mono- and di-glycerides, polyvinylpyrrolidone, and polyoxyl 40 hydrogenated castor oil. The same vehicle is claimed.  The same fumarate esters are claimed.  
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as the method administers the same composition to the same patient population.  

Claims 106-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-29 of U.S. Patent No. 9511043 (cited on PTO Form 1449). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims are set forth above.
	Patent ‘043 claims a method for treating or reducing symptoms of multiple sclerosis or psoriasis comprising orally administering to a subject in need thereof an immediate release pharmaceutical composition comprising one or more fumarate esters suspended in a single phase liquid matrix comprising a lipid liquid or lipophilic liquid vehicle at a weight ratio of fumarate ester to matrix from about 1:1 to about 1:9.  The same vehicle is claimed.  The same fumarate esters are claimed.  
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as the method administers the same composition to the same patient population.  

Claims 106-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9636318. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
	Patent ‘318 claims a method of treating or reducing symptoms of multiple sclerosis in a subject, the method comprising contacting peripheral blood mononuclear cells or monocytes of the subject with monomethyl fumarate by administering an oral immediate release pharmaceutical composition comprising one or more fumarate esters suspended in a single phase non-aqueous liquid. The same fumarate esters are claimed.  
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as the method administers the same composition to the same patient population.  

Claims 106-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9814691. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
	Patent ‘691 claims a method for treating or reducing symptoms of multiple sclerosis in a subject comprising administering to the subject an oral immediate release pharmaceutical composition comprising one or more fumarate esters in a single phase non-aqueous vehicle.  The same esters are claimed.  The same vehicle is claimed.  The same lactic acid is claimed.  The same capsule is claimed.  
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as the method administers the same composition to the same patient population.  

Claims 106-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9814692. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
	Patent ‘692 claims a method of treating or reducing symptoms of multiple sclerosis or psoriasis in a subject, the method comprising contacting peripheral blood mononuclear cells or monocytes of the subject with monomethyl fumarate by administering an oral pharmaceutical composition comprising one or more fumarate esters in an immediate releasing single phase non-aqueous liquid. The same fumarate esters are claimed.  The same non-aqueous liquid is claimed.  The same lactic acid is claimed.  Same capsules are claimed.
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as the method administers the same composition to the same patient population.  

Claims 106-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9820960. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
	Patent ‘960 claims an oral immediate release pharmaceutical composition comprising one or more fumarate esters in a single phase non-aqueous vehicle for treating subject with relapsing forms of multiple sclerosis.   The same esters are claimed. The same vehicle is claimed.  
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as the composition is for treating multiple sclerosis.  It would have been obvious to administer the composition to patients with multiple sclerosis.  Thus, administration of the same composition to the same patient population is suggested.  

Claims 106-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9820961. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
	Patent ‘961 claims a  method of treating multiple sclerosis comprising administering to a subject one or more dosage forms that provide about 80 mg to about 110 mg or about 180 mg to about 220 mg of fumarate ester comprising dimethyl fumarate or monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle.  The same fumarate esters are claimed.  
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as the method administers the same composition to the same patient population.  

Claims 106-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10098863. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
	Patent ‘863 claims a method for treating or reducing symptoms of multiple sclerosis in a subject comprising contemporaneously administering to a subject in need thereof two pharmaceutical dosage forms comprising about 80 mg to about 100 mg of one or more fumarate esters in an immediate releasing single-phase non-aqueous liquid vehicle.  The same fumarate esters are claimed.  
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as the method administers the same composition to the same patient population.  

Claims 106-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10105336. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
	Patent ‘336 claims a method of treating or reducing symptoms of multiple sclerosis or psoriasis in a subject, the method administering an oral pharmaceutical composition comprising an immediate releasing single phase non-aqueous liquid vehicle and a fumarate esters or salt thereof. The same fumarate esters are claimed.  The same non-aqueous liquid is claimed.  The same lactic acid is claimed.  Same capsules are claimed.
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as the method administers the same composition to the same patient population.  

Claims 106-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10918615. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘615 claims a method for treating or reducing symptoms of multiple sclerosis in a subject comprising contemporaneously administering to a subject in need thereof two pharmaceutical dosage forms comprising an enterically coated soft capsule comprising a matrix fill comprising about 80 mg to about 100 mg of monomethyl fumarate suspended in an immediate releasing single-phase non-aqueous liquid vehicle.  Same fumarate esters are claimed 
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as the method administers the same composition to the same patient population.  

Claims 106-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10918616. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘616 claims a method of treating or reducing symptoms of multiple sclerosis or psoriasis in a subject the method comprising administering an oral composition comprising the same immediate release, same vehicle and same fumarate esters.  
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as the method administers the same composition to the same patient population.  

Claim 106-109 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-39, 41 and 43 of copending Application No. 17143439  (USPGPUB No. 20210220317).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘439 claims a method for treating or reducing symptoms of multiple sclerosis or psoriasis in a subject comprising administering to a subject in need thereof one or more pharmaceutical dosage forms comprising:(a) about 85 mg to about 100 mg of monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle, wherein administration to the subject provides an effective dosage for the treatment of multiple sclerosis or psoriasis with a lower incidence of gastrointestinal side effects as compared to a 120 mg dose of dimethyl fumarate; or (b) about 170 mg to about 200 mg of monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle, wherein administration to the subject provides an effective dosage for the treatment of multiple sclerosis or psoriasis with a lower incidence of gastrointestinal side effects as compared to a 240 mg dose of dimethyl fumarate.
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as the method administers the same composition to the same patient population.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 91-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US Patent No. 9326965, claims 1-29 of US Patent No. 9511043, claims 1-22 of US Patent No. 9636318, claims 1-29 of US Patent No. 9814691, claims 1-20 of US Patent No. 9814692, claims 1-23 of US Patent No. 9820961, claims 1-20 of US Patent No. 9820961, claims 1-23 of US Patent No. 10098863, claims 1-20 of US Patent No. 10105336, claims 1-12 of US Patent No. 10918615 and claims 1-16 of U.S. Patent No. 10918616 in view of Nilsson (USPGPUB No. 20080300217) and KR100737710B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a method for treating or reducing symptoms of multiple sclerosis or psoriasis in a subject, the method comprising administering:(a) an oral pharmaceutical composition comprising one or more fumarate esters in an immediate releasing single phase non-aqueous liquid vehicle; and (b) one or more non-steroidal anti-inflammatory drugs (NSAIDs).
The instant application claims a method for treating or reducing symptoms of multiple sclerosis or psoriasis in a subject, the method comprising administering:(a) an oral pharmaceutical composition comprising one or more fumarate esters in an immediate releasing single phase non-aqueous liquid vehicle; and (b) one or more leukotriene receptor antagonists.
	The teachings of patents ‘965, ‘043, ‘318, ‘691, ‘692, ‘960, ‘961, ‘863, ‘336’ 615 and ‘616 are set forth above.  
	While the patents teach treating multiple sclerosis and/or psoriasis with the same fumarate esters in the same vehicle, they do not claim the addition of an NSAID or a leukotriene receptor antagonist.  However, this deficiency is cured by Nilsson and KR100737710B1.
	Nilsson is directed to combination therapy with fumaric acid esters for the treatment of autoimmune and/or inflammatory disorders.  Claimed is a method of treating psoriasis and multiple sclerosis with the combination (claims 69-71).  Combinations are fumarate esters (claim 40) and NSAIDS (claims 49, 56) wherein NSAIDS include ibuprofen and celecoxib (claims 57-58).  Other examples of NSAIDS include aspirin, ketoprofen etc. (paragraph 0068).  Doses of NSAIDS include 500 to 4000 mg of ibuprofen, 1 to about 3000 mg of aspirin, 100-500 mg of celecoxib (paragraphs 0090-0092).  
KR100737710B1 is directed to a composition for treating respiratory and skin diseases comprising at least one leukotriene antagonist and descarboethoxyloratadine.  Claimed is treating psoriasis with montelukast.  Pain killers such as aspirin and acetaminophen are claimed (claim 6).  Montelukast is utilized in amount from 1 to 100 mg, about 5 to 20 mg and preferably about 10 mg (page 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of patents ‘965, ‘043, ‘318, ‘691, ‘692, ‘960, ‘961, ‘863, ‘336, ‘615 or ‘616, Nilsson and KR100737710B1 and utilize NSAIDS such as aspirin and a leukotriene antagonist such as montelukast with the fumarate esters of patents ‘965, ‘043, ‘318, ‘691, ‘692, ‘960, ‘961, ‘863, ‘336’ 615 or ‘616.  One skilled in the art would have been motivated to utilize aspirin and montelukast with fumarate esters to treat multiple sclerosis and/or psoriasis as all three are taught as being useful in treating these conditions.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  There is a reasonable expectation of success as KR100737710B1 suggests both NSAIDs and montelukast and Nilsson suggests the combination of fumarate esters and NSAIDs.  
Regarding the claimed concentration of fumarate esters, patents ‘965, ‘043, ‘318, ‘691, ‘692, ‘960, ‘961, ‘863, ‘336, ‘615 or ‘616 claim appropriate amounts.  Regarding the claimed amount of NSAID, Nilsson suggests an overlapping range.  Regarding the claimed amount of leukotriene receptor antagonists, KR100737710B1 teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding claim 96, Nilsson et al. teaches that the NSAID reduces the amount of active enzyme and its prostaglandin D2 product to a level which does not produce significant flushing (paragraph 068).  It is taught that the second component is administered up to 12 hours before the first component and specifically mentions 30 minutes (paragraph 0160).  

Claims 91-109 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 35-39, 41 and 43 of copending Application No. 17143439  (USPGPUB No. 20210220317) in view of Nilsson and KR100737710B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
The claims of copending ‘439 are set forth above. 
While copending ‘439 claims treating multiple sclerosis and/or psoriasis with the same fumarate esters in the same vehicle, copending ‘439 does not claim the addition of an NSAID or a leukotriene receptor antagonist.  However, this deficiency is cured by Nilsson and KR100737710B1.
The teachings of Nilsson and KR100737710B1 are set forth above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘439, Nilsson and KR100737710B1 and utilize NSAIDS such as aspirin and a leukotriene antagonist such as montelukast with the fumarate esters of copending ‘439.  One skilled in the art would have been motivated to utilize aspirin and montelukast with fumarate esters to treat multiple sclerosis and/or psoriasis as all three are taught as being useful in treating these conditions.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  There is a reasonable expectation of success as KR100737710B1 suggests both NSAIDs and montelukast and Nilsson suggests the combination of fumarate esters and NSAIDs.  
Regarding the claimed concentration of fumarate esters, copending ‘439 claims appropriate amounts.  Regarding the claimed amount of NSAID, Nilsson suggests an overlapping range.  Regarding the claimed amount of leukotriene receptor antagonists, KR100737710B1 teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding claim 96, Nilsson et al. teaches that the NSAID reduces the amount of active enzyme and its prostaglandin D2 product to a level which does not produce significant flushing (paragraph 068).  It is taught that the second component is administered up to 12 hours before the first component and specifically mentions 30 minutes (paragraph 0160).  
This is a provisional nonstatutory double patenting rejection.

Claims 91-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent No. 9326947, claims 1-30 of U.S. Patent No. 9517209, claims 1-29 of U.S. Patent No. 9566259, claims 1-20 of U.S. Patent No. 9636319, claims 1-21 of U.S. Patent No. 10105335, claims 1-20 of U.S. Patent No. 10105337, claims 1-16 of US Patent No. 10918617 and claims 1-13 of US Patent No. 10945985 in view of Nilsson (USPGPUB No. 20080300217) and KR100737710B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘947 claims oral pharmaceutical composition comprising one or more fumarate esters suspended in a matrix comprising a lipid or lipophilic vehicle at a weight ratio of fumarate ester to matrix from about 1:1 to about 1:5, wherein the lipid or lipophilic vehicle comprises a mixture of mono- and di-glycerides, polyvinylpyrrolidone, and polyoxyl 40 hydrogenated castor oil.  Patent ‘947 claims the same fumarate esters in the same amount.
	Patent ‘209 claims an oral immediate release pharmaceutical composition comprising solid particles of one or more fumarat ester suspended in a single phase liquid matrix comprising a lipid liquid or lipophilic liquid vehicle.   The same esters in the same amounts are claimed. 
	Patent ‘259 claims an oral immediate release pharmaceutical composition comprising a single-phase non-aqueous liquid comprising dimethyl fumarate, monomethyl fumarate, a pro-drug of monomethyl fumarate or a combination hereof. The same amounts are claimed.		
	Patent ‘319 claims an oral pharmaceutical composition comprising one or more fumarate esters in an immediate releasing single phase non-aqueous liquid vehicle.  The same esters in the same amounts are claimed. 
	Patent ‘335 claims an oral pharmaceutical composition comprising an immediate releasing single phase non-aqueous liquid vehicle and a fumarate ester or salt thereof.  The same esters in the same amounts are claimed. 
	Patent ‘337 claims an oral immediate release pharmaceutical composition comprising a single phase non-aqueous vehicle comprising about 60 mg to about 200 mg of one or more fumarate esters or salts thereof having the formula: 
    PNG
    media_image1.png
    101
    195
    media_image1.png
    Greyscale

wherein R1 and R2, may be the same or different, and independently represent hydrogen or a linear, branched, or cyclic, saturated or unsaturated  C1-20 alkyl radical, which may be optionally substituted with halogen, hydroxy, C1-4 alkoxy, nitro, or cyano.  The same esters are claimed.  
	Patent ‘617 claims an oral immediate release pharmaceutical composition comprising a single phase non-aqueous liquid vehicle comprising a suspension of a fumarate esters or a salt thereof.  The same fumarate esters in the same amounts are claimed. 
		Patent ‘985 claims an oral pharmaceutical composition comprising an immediate releasing single phase non-aqueous liquid vehicle comprising a suspension of a fumarate ester or a salt thereof.  The same fumarate esters in the same amount are claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of patents ‘947, ‘209, ‘259, ‘319, ‘335, ‘337, ‘617 or ‘985, Nilsson and KR100737710B1 and utilize NSAIDS such as aspirin and a leukotriene antagonist such as montelukast with the fumarate esters of patents ‘947, ‘209, ‘259, ‘319, ‘335, ‘337, ‘617 or ‘985.  One skilled in the art would have been motivated to utilize aspirin and montelukast with fumarate esters to treat multiple sclerosis and/or psoriasis as all three are taught as being useful in treating these conditions.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  There is a reasonable expectation of success as KR100737710B1 suggests both NSAIDs and montelukast and Nilsson suggests the combination of fumarate esters and NSAIDs.  
Regarding the claimed concentration of fumarate esters, patents ‘947, ‘209, ‘259, ‘319, ‘335, ‘337, ‘617 or ‘985 claim appropriate amounts.  Regarding the claimed amount of NSAID, Nilsson suggests an overlapping range.  Regarding the claimed amount of leukotriene receptor antagonists, KR100737710B1 teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding claim 96, Nilsson et al. teaches that the NSAID reduces the amount of active enzyme and its prostaglandin D2 product to a level which does not produce significant flushing (paragraph 068).  It is taught that the second component is administered up to 12 hours before the first component and specifically mentions 30 minutes (paragraph 0160).  

Conclusion
		In summary, an obviousness type double patenting rejection has been made over US Patents 9326947, 9326965, 9511043, 9517209, 9566259, 9636318, 9636319, 9814691, 9814692, 9820960, 9820961, 10098863, 10105335, 10105336, 10105337, 10918615, 10918616, 10918617 and 10945985 as well as copending Application No. 17143439.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616